Citation Nr: 0910042	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-13 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for tinnitus, and if so may 
such claim be granted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to May 
1967 and from September 1967 to December 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veteran Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

1.  A March 2003 rating decision denied service connection 
for tinnitus because there was no evidence of a nexus between 
the Veteran's tinnitus diagnosis and his military service.

2.  Evidence added to the record since the March 2003 rating 
decision relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
tinnitus, and raises a reasonable possibility of 
substantiating that claim.

3.  The evidence is in equipoise as to whether tinnitus had 
its onset in service.  


CONCLUSION OF LAW

1.  Evidence added to the record since the March 2003 rating 
decision denying the Veteran's application for service 
connection for tinnitus is new and material and his claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  Resolving reasonable doubt in favor of the Veteran, 
tinnitus was incurred in service  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 
3.159, set out VA's notice and duty to assist requirements 
upon receipt of a claim for benefits.  Since the claim is 
being granted, a discussion of VA's notice and assistance 
obligations is unnecessary.  

New & Material Evidence

A March 2003 rating decision denied the Veteran's service 
connection claim for tinnitus, finding there was no evidence 
linking the Veteran's current diagnosis of tinnitus and his 
military service.  In making this decision, the RO considered 
the Veteran's service treatment records, private treatment 
records dated between December 1997 through September 2000 
and various internet articles submitted by the Veteran to 
support his claim.  Ultimately, the decision became final, 
after the Veteran failed to appeal the decision within the 
prescribed time.  38 U.S.C.A. § 7105 (West 2002).

In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the March 2003 rating decision.  Of particular 
relevance is a February 2006 private audiological opinion, 
which indicates the Veteran's hearing loss "is more likely 
than not, caused by...noise related trauma during [the 
Veteran's military] service time."  As well, is a medical 
article reflecting that it may be concluded that noise doses 
associated with hearing loss are likely to be associated with 
tinnitus.  This raises the possibility that the Veteran's 
tinnitus may be related to his military service.  

At the time of the March 2003 rating decision, the RO 
concluded that no nexus had been had been shown between the 
Veteran's in service noise exposure and his current tinnitus.  
The Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim.  
Specifically, he has presented evidence which provides 
support for his contention that his tinnitus is related to 
his military service.  The Board finds the newly submitted 
documents to be new and material evidence, within the meaning 
of 38 C.F.R. § 3.156(a) and the claim for service connection 
is reopened.  

Service Connection Claim for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty from January 1967 to May 
1967 and from September 1967 to December 1968.  During 
service, his military occupational specialty was that of a 
Radio Operator.  His service record does not reflect 
complaints of tinnitus or any ear related treatment, although 
his account of his noise exposure at his communications 
stations processing naval radio transmissions is considered 
accurate.  Likewise, his account of the onset of tinnitus in 
service and its gradual progression is considered credible.  

The first evidence of tinnitus did not appear until many 
years after the Veteran's separation from service.  The 
medical evidence of record suggests the veteran first sought 
treatment for tinnitus in September 1998.  Additionally, a 
September 2000 private treatment note documents the Veteran's 
follow-up treatment for tinnitus at the same treating 
facility; however, none of these records indicate the 
Veteran's tinnitus is related to military noise exposure.  A 
September 2004 private audiological examination that is of 
record, also fails to relate the Veteran's tinnitus condition 
to his military service, but a February 2006 private 
audiological opinion offers that  the Veteran's "hearing 
loss is consistent with noise exposure and is more likely 
than not, caused by noise related trauma during service."  
However, the private audiologist failed to comment on whether 
the Veteran's tinnitus may be related to service.  

The veteran did, however, submit an accumulation of medical 
articles relating to military noise induced hearing loss and 
tinnitus.  In pertinent part, these contained the comment 
that noise levels associated with hearing loss are also 
likely to be associated with tinnitus.  Given the medical 
conclusion that the veteran's hearing loss was a service 
related noise induced event, it may be reasonably concluded 
that his tinnitus was likewise so induced.  This would be 
consistent with the veteran's description of its onset.  
Similarly, although a November 2006 VA examiner thought it 
less likely than not the veteran's tinnitus was related to 
military noise exposure, she allowed how it may have 
contributed to it.  

Under these circumstances, the evidence may be deemed in 
equipoise on the question of whether tinnitus had its onset 
in service.  Resolving the equally balanced evidence in favor 
of the veteran, permits an award of service connection.  




ORDER

New and material evidence has been presented to reopen a 
claim for service connection for tinnitus, and service 
connection for tinnitus is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


